         Case 1:18-cv-10225-MLW Document 434 Filed 12/06/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

                 ASSENTED-TO MOTION TO EXTEND THE DEADLINE
                       TO FILE ANY AMENDED COMPLAINT

       Petitioners respectfully request that the Court extend the deadline for filing any amended

complaint or any motion to file additional pleadings from December 6, 2019, to January 3, 2020,

and the date to file any answer to the complaint from December 20, 2019, to January 17, 2020.

In support of this motion, Petitioners state as follows:

       On September 25, 2019, Petitioners served a set of requests for production pursuant to

Rule 33 of the Federal Rules of Civil Procedure. Respondents have not yet produced any

documents responsive to those requests. Therefore, Petitioners request an extension until

January, such that Petitioners can determine whether to file any amended complaint or additional

pleadings after assessing any documents and responses provided by Respondents. Petitioners

propose the following deadlines:
       Case 1:18-cv-10225-MLW Document 434 Filed 12/06/19 Page 2 of 3



                              Scheduling Order, Dkt. 366-1 ¶ 3          Proposed Deadline

                                     December 6, 2010                    January 3, 2020
Deadline to file any
amended complaint or any
motion to file additional
pleadings
                                     December 20, 2019                   January 17, 2020
Deadline to file the answer
to the complaint



          Respectfully submitted this 6th day of December, 2019.

                                                 /s/ Kevin S. Prussia
Matthew R. Segal (BBO # 654489)
Adriana Lafaille (BBO # 680210)                  Kevin S. Prussia (BBO # 666813)
AMERICAN CIVIL LIBERTIES UNION                   Michaela P. Sewall (BBO # 683182)
FOUNDATION OF MASSACHUSETTS,                     Shirley X. Li Cantin (BBO # 675377)
INC.                                             Jonathan Cox (BBO # 687810)
211 Congress Street                              Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                 Matthew W. Costello (BBO # 696384)
(617) 482-3170                                   WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)             60 State Street
Attorney at Law                                  Boston, MA 02109
6 White Pine Lane                                Telephone: (617) 526-6000
Lexington, MA 02421                              Facsimile: (617) 526-5000
(339) 970-9283                                   kevin.prussia@wilmerhale.com
                                                 michaela.sewall@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 jonathan.cox@wilmerhale.com
                                                 colleen.mccullough@wilmerhale.com
                                                 matthew.costello@wilmerhale.com

                                                 Attorneys for Petitioners




                                             2
        Case 1:18-cv-10225-MLW Document 434 Filed 12/06/19 Page 3 of 3



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on December 6, 2019 in an attempt to resolve the issues raised in

this motion. Respondents assent to this motion.

                                                    /s/ Colleen M. McCullough
                                                    Colleen M. McCullough




                                               3
